To the House of Representatives:

The Justices of the Supreme Court make the following reply to your request for advice upon the question: “Do any provisions of [House Bill 377] violate any provisions of the constitution of the state of New Hampshire?”
Louis C. Wyman, Legislative Counsel to the Governor, furnished a memorandum in support of a negative answer.
House Bill 377 would authorize the Forestry and Recreation Commission to acquire lands adjacent to existing state parks, or new areas, to be used, developed and operated under agreements with private or public agencies. It would authorize the issue of ten million dollars of state bonds the proceeds to be used exclusively for purposes of the act. Its stated purposes include the preservation and development of scenic, historic, scientific, and recreational areas, to the end that as tourist attractions they may promote the welfare and economy of the state and its inhabitants.
The purposes of the bill are public ones, for which public funds may properly be used. Cf. RSA chs. 216, 218, 219. All undertakings by the Commission are subject to approval by the Governor and Council, which presumably would be withheld if private rather than public benefits were likely to result. See Opinion of the Justices, regarding House Bill 225 rendered this day. 103 N. H. 258.
In the absence of any inquiry with respect to special features of the bill, we consider that our constitutional duty is fulfilled by expression of our opinion that the bill is constitutional on its face. So limited, our answer to your inquiry is “no.”
Frank R. Renison.
Laurence I. Duncan.
Amos N. Blandin, Jr.
Edward J. Lampeón.
Stephen M. Wheeler.
April 4, 1961.